NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0765-19T1

ESTATE OF DIANNE PARTEE,

          Plaintiff-Respondent/
          Cross-Appellant,
v.

LOREE JONES, and DIONNE
JONES,

          Defendants-Appellants/
          Cross-Respondents,

and

TAMMY GOODMAN-BYARS,

     Defendant.
_____________________________

                    Argued September 14, 2020 - Decided November 13, 2020

                    Before Judges Mayer and Susswein.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Camden County, Docket No. C-
                    000091-17.

                    Anne C. Singer argued the cause for appellants/cross-
                    respondents.
            Jeffrey P. Resnick argued the cause for
            respondent/cross-appellant (Sherman, Silverstein,
            Kohl, Rose & Podolsky, attorneys; Jeffrey P. Resnick,
            on the brief).

PER CURIAM

      This matter arises from a dispute amongst family members concerning the

family homestead in Philadelphia, Pennsylvania. Defendants, Loree Jones and

her mother Dionne Jones, appeal the trial court's rulings that (1) the decedent,

Dianne Partee (Loree's aunt and Dionne's sister), intended to sell her share of

the house to Loree rather than gift the house to her; that (2) Loree owes $100,000

to plaintiff, the Estate of Dianne Partee (Estate), representing the fair market

value of Dianne's share of the house; and that (3) the Pennsylvania deed is to be

voided if Loree does not pay. 1 Defendants contend that the probate court has

no jurisdiction to invalidate a Pennsylvania deed and erred in ruling that Loree

owes $100,000 to the Estate.

      After carefully reviewing the record in light of the applicable principles

of law and equity, we affirm the trial court's ruling that Loree must compensate

the Estate for the value of Dianne's share of the house. Although we agree the



1
 Because this appeal involves family members who share common surnames,
we refer to them by their first names. We mean no disrespect by this informality.
                                                                          A-0765-19T1
                                        2
probate judge lacks the jurisdictional authority to invalidate the Pennsylv ania

deed, we hold that the judge acted within his authority and discretion in

determining that Dianne did not intend to transfer her interest in the house to

Loree for no value, and that her Estate therefore is entitled to compensation.

      The Estate cross-appeals the trial court's order dismissing its complaint

alleging fraud, theft, conversion, breach of fiduciary duty, and undue influence.

We also affirm that ruling.

                                     I.

      Because the parties are familiar with the procedural history and facts

concerning this intrafamilial dispute, we do not repeat the evidence adduced at

trial except as necessary to provide background and context to the issues before

us. Charles Smith and his wife purchased the house in 1959. They raised three

daughters: Dianne, Dionne, and Deborah.         Dianne and Dionne are twins.

Charles Smith became the sole owner of the property in 2007 when his wife

passed away. When Charles died in 2011, he bequeathed the house to his three

daughters equally.

      Deborah, who is disabled and lives in a nursing home, deeded her interest

in the property to her twin sisters on January 19, 2017. That transfer is not in

dispute. On the same day, the twin sisters again transferred the property so that


                                                                          A-0765-19T1
                                          3
it was solely in Dionne's name. The second deed transfer was not notarized,

however, until May 11, 2017. On June 19, 2017, Dionne deeded the property to

her daughter Loree.

      Dianne passed away on June 25, 2017. Her Estate filed a six-count

complaint against both Loree and Dionne, as well as the notary who endorsed

all of the above-mentioned transactions, 2 alleging fraud, theft, conversion,

breach of fiduciary duty, false swearing, and undue influence.

      Defendants moved to dismiss the complaint claiming that the New Jersey

Superior Court lacked jurisdiction. The first judge to hear the matter, Judge

David M. Ragonese, denied the motion. He concluded that New Jersey had

personal jurisdiction since the alleged torts, undue influence and fraud,

purportedly took place in this State. Judge Ragonese further reasoned that the

relief plaintiff sought was not to order Pennsylvania authorities to take action

on the deed. Rather, the relief was "directed to parties who are subject to

personal jurisdiction and compelling them to take specific action which a court

of equity is entitled or permitted to do . . . ." We note that the Estate withdrew

the portions of its complaint seeking to void the deed but continued to seek


2
  The notary never answered the initial complaint. Plaintiff's request for entry
of default judgment against her was granted on January 22, 2020. She is not a
party in this appeal.
                                                                          A-0765-19T1
                                        4
monetary damages and "[s]uch other relief as this Court deems to be just and

proper in the circumstances presented."

      Judge Donald J. Stein conducted a bench trial over two non-consecutive

days in February and May of 2019. Both parties offered testimony from multiple

witnesses as to whether Dianne wanted to sell or gift the house.            Two

independent witnesses testified that Dianne intended to sell the property to her

niece. The judge also considered emails exchanged between Loree and Dianne's

son, Mario, regarding the fair market value of the property.        Judge Stein

reasoned that such correspondence would have been unnecessary if the property

had been transferred to Loree as a gift.   Judge Stein further noted Loree had

email exchanges with Dianne, 3 suggesting that the property would not be given

to her for free.

      At the conclusion of the trial, Judge Stein found "with respect to these

frauds, conversion, undue influence, fiduciary duty, I think that the parties are

really in equipoise with these issues." The judge nonetheless found Dianne did

not intend to give away her interest in the house. The judge further noted that

under Pennsylvania law a deed is void if not filed within ninety days. In this


3
 Neither side disputes that Mario wrote the emails and sent them from his own
email account, and that he signed them purportedly on behalf of his mother
Dianne.
                                                                         A-0765-19T1
                                       5
instance, the deed transfer from both Dianne and Dionne to Dionne's sole

possession, which the defendants posit was executed on January 19, 2017, was

not even notarized until May 11, 2017—well beyond the ninety-day

requirement. The judge further observed that if the notary had indeed mis -dated

her stamp and deliberately represented otherwise to the Pennsylvania Recorder

of Deeds, such actions would be construed as a fraud upon the State.

Accordingly, the judge held that the deed from Dionne to Loree was invalid

under Pennsylvania law. Defendants offered an explanation for the delay in

notarizing and filing the deed—that is, the need to produce official birth

certificates for both Loree and Dionne.         The judge did not accept that

explanation.   Judge Stein also found it suspect that the transfer to Loree was

done in two steps.

      Judge Stein ultimately concluded that Loree owed $100,000 to the Estate. 4

He ruled that in the event Loree failed to pay the ordered sum, the deeds

transferring ownership in the property would be deemed void, which would then

result in joint ownership of the property between the Estate and Dionne.


4
  The parties also disputed the fair market value of the property. The trial court's
valuation was based on testimony from two realtors, the home inspection report
outlining structural repairs to be done to the home, and the money Loree spent
rehabilitating the house. Judge Stein concluded the house, in the "as is"
condition at the time of transfer to Loree, was valued at $200,000.
                                                                            A-0765-19T1
                                         6
       "The scope of appellate review of a trial court's fact-finding function is

limited. The general rule is that findings by the trial court are binding on appeal

when supported by adequate, substantial, credible evidence." Cesare v. Cesare,

154 N.J. 394, 411–12 (1998) (citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co.,

65 N.J. 474, 484 (1974)). Accordingly, an appellate court should not disturb the

trial court's factfinding unless the court is "convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice." Id. at 412 (quoting Rova

Farms Resort, Inc., 65 N.J. at 484).

      In contrast to the deference we give to a trial court's factual findings, "[t]o

the extent that the trial court's decision constitutes a legal determination, we

review it de novo." D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013) (citing

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      Chancery courts, moreover, have broad latitude to set equitable remedies.

"[A] court's equitable jurisdiction provides as much flexibility as warranted by

the circumstances," Matejek v. Watson, 449 N.J. Super. 179, 183 (App. Div.

2017), and "equity 'will not suffer a wrong without a remedy,'" Ibid. (quoting

Crane v. Bielski, 15 N.J. 342, 349 (1954)). Rather:


                                                                             A-0765-19T1
                                         7
            Equitable remedies are distinguished for their
            flexibility, their unlimited variety, their adaptability to
            circumstances, and the natural rules which govern their
            use. There is in fact no limit to their variety in
            application; the court of equity has the power of
            devising its remedy and shaping it so as to fit the
            changing circumstances of every case and the complex
            relations of all the parties.
Ibid. (quoting Sears Roebuck & Co. v. Camp, 124 N.J.
            Eq. 403, 411–12 (1938)).


      In the same vein, "a court of equity should not permit a rigid principle of

law to smother the factual realities to which it is sought to be applied." Grieco

v. Grieco, 38 N.J. Super. 593, 598 (App. Div. 1956). Indeed, equity "regards as

done that which ought to be done." Graziano, 326 N.J. Super. at 342 (citing

Roberts v. Roberts, 106 N.J. Super. 108, 109 (Ch. Div. 1969), and Wohlegmuth

v. 560 Ocean Club, 302 N.J. Super. 306, 312 (App. Div. 1997)).

      We are satisfied the judge fashioned an appropriate equitable remedy in

an effort to keep the family relationship from further deterioration. Notably, the

evidence presented was sufficient for the trial judge to have found that Dianne

did not intend to gift her share of the house without having to find that her sister

and niece committed theft or fraud under the "clear and convincing" standard.

It bears emphasizing that the Estate is not seeking possession of the property. It


                                                                            A-0765-19T1
                                         8
only seeks to recover the value of Dianne's interest at the time of the transfer to

Loree. As a result, the judge concluded the parties were returned to the same

position and divided the fair market value of the house between the twin sisters.

      Loree and Dionne contend that the probate court's judgment rests solely

on its determination the deed is invalid. We disagree. We do not dispute that

as a general matter, a court of one state may not interfere with land transactions

in a different state. See Lindley v. O'Reilly, 50 N.J.L. 636, 642 (1888) ("[T]he

courts of one state or country are without jurisdiction over title to lands in

another state or country."). In Davis v. Headley, the New Jersey court held a

Kentucky court had no jurisdiction to order a deed given for lands in New Jersey

was void. 22 N.J. Eq. 115, 121 (N.J. Ch. 1871). New Jersey courts have

consistently held the same. See Bullock v. Bullock, 52 N.J. Eq. 561, 561 (1894)

("The jurisdiction acquired by the courts of one state over parties to an action

incidentally affecting lands in another state is a jurisdiction purely in personam;

the decree of judgment in such action cannot have any extraterritorial force in

rem."); Vreeland v. Vreeland, 49 N.J. Eq. 322, 326 (1892) (holding courts of

one state lack jurisdiction over title to land in another state).

      We believe the crux of this case, however, is not whether the deed was

valid, nor whether a New Jersey court has the authority to void that deed. Nor


                                                                           A-0765-19T1
                                          9
does the outcome hinge on a finding that Loree or Dionne used wrongful tactics

to trick Dianne into ceding her interest in the homestead. We believe the critical

finding is that Dianne did not intend to give away her share of the house for no

value. That conclusion is supported by adequate, substantial, and credible

evidence. In those circumstances, applying equitable principles, the probate

court acted appropriately and within the wide latitude of its discretion to order

Loree to compensate the Estate for one-half the fair market value of the house.

      Any remaining arguments raised by Loree and Dionne lack sufficient

merit to warrant discussion in this opinion. R. 2:11-3(e)(1)(E).

                                     II.

      We next address the Estate's cross-appeal. The Estate contends the trial

court erred in dismissing the allegations of fraud, theft, conversion, brea ch of

fiduciary duty, and undue influence. 5 This contention lacks sufficient merit to

warrant extensive discussion. R. 2:11-3(e)(1)(E).

      A party must prove these allegations by clear and convincing evidence.

See Barsotti v. Merced, 346 N.J. Super. 504, 520 (App. Div. 2002). After



5
  The Estate acknowledges in its reply brief that it withdrew the undue influence
claim during trial "because it was clear as the case progressed that Dianne Partee
never agreed to give away her share of the property. Thus, she was not unduly
influenced—despite defendants' best efforts."
                                                                          A-0765-19T1
                                       10
hearing all of the testimony and evidence, the trial court assessed witnesses for

both sides and found "the parties are really in equipoise with these issues."

      As noted, we accept findings by the trial court that are "supported by

adequate, substantial, credible evidence." Cesare, 154 N.J. at 412. "Deference

is especially appropriate 'when the evidence is largely testimonial and involves

questions of credibility.'" Ibid. (quoting In re Return of Weapons to J.W.D., 149
N.J. 108, 117 (1997)). We decline in this case to second-guess the trial court's

conclusion that the Estate failed to prove fraud, theft, conversion, or breach of

fiduciary duty by clear and convincing evidence.

      Affirmed.




                                                                          A-0765-19T1
                                       11